Citation Nr: 1402623	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-36 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the right knee. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the United States Air Force from January 1968 to September 1991. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2009 rating decision issued by, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA).

The December 2009 rating decision granted the appellant's request for an increased rating for the left knee but denied an increased rating for the right knee.  Upon further review, the RO issued a corrective rating action in September 2010 that assigned a 10 percent rating for the disability of the right knee.  While both knee disabilities have been assigned 10 percent disability evaluations, the appellant has expressed disagreement with both ratings claiming that the evaluations should be higher than 10 percent. 

Upon further review of the claim, the Board, in February 2013, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical evidence.  The claim has since been returned to the Board for review.  

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the appellant's claim, the Board, in February 2013, remanded the claim to the AMC and tasked the AMC with the following:

1.  The AMC should provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance. 

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for all of the disabilities now on appeal, to include but not limited to records from any private physician if relevant, and to furnish signed authorizations for release to the VA of private medical records.  Copies of the medical records from all sources should then be requested including those records that may be located at a VA facility or at a medical facility associated with Triangle Orthopedics Associates, P.A., of Durham, North Carolina. All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012). 

3.  Only after all of the appellant's medical treatment records have been obtained and included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's right and left knee disabilities.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of each report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

For each examination, the examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history, including the surgery on his left knee in July of 2010, and assertions with respect to each disability.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected right or left knee disability. 

The examiner should specifically comment on the manifestations and symptoms produced by the two separate conditions.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  If so, an estimate of the additional loss of function during flare-up should be expressed in degrees.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative (if any) should be provided a Supplemental Statement of the Case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

Per the claims folder, the claim was returned to the AMC for completion of the above development.  In March 2013, the AMC sent to the appellant a VCAA (duty to assist) type letter in which the AMC requested assistance by the appellant in obtaining any missing medical records.  However, the AMC also stated that it needed evidence "showing that the . . . condition(s) existed from military service to the present time. . ."  In other words, the AMC was asking for information as if the two previously service-connected disabilities had not been found to be related to service and assigned disability evaluations.  The letter was silent as to the setting up of an appointment for the appellant to be seen by a medical doctor in order to determine the severity of both knee disorders.

A further review of the file reveals that a VA C & P Examination was scheduled for the appellant.  On the second page of the print out, the following was written:

If veteran fails to report for examination, please provide a copy of the exam notification letter.

Failure to place notification letter in claims folder, state claims folder was reviewed in report and not give an opinion or answer all question stated below will deem the examination as inadequate and the file will be returned for another examination or opinion.  

If the exam is cancelled, attach letter sent to the veteran for verification purposes.

A note in the record indicates that the appellant "failed to report" for the examinations requested.  A supplemental statement of the case (SSOC) was issued thereafter in June 2013.  

The Board points out that a copy of the examination notification letter was not placed in the claims folder.  Also, such a letter is not in the electronic record.  In other words, even though the AMC notified all interested parties that a copy of the examination notification letter needed to placed in the record for review, such a letter was not inserted into the file.  As such, it is unclear as to whether the appellant actually ever received notification of the examination.  

After reviewing the actions and results accomplished and obtained by the AMC, the Board finds that there had not been substantial compliance with its remand instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the AMC was supposed  to perform certain administrative functions that would ensure that the VA's duty to assist the appellant was accomplished.  However, as such tasks were not accomplished, the Board believes that further processing of the appellant's claim will lead to the promulgation of a decision that would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will once again be returned to the AMC so that additional processing can occur and additional information may be obtained.  This will ensure that the Board has a complete record to review and to make a decision on the appellant's claim.  

Accordingly, the case is REMANDED to the AMC for the following redevelopment:

1.  The AMC should obtain any outstanding treatment records of the appellant dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records including those records that may be located at a VA facility or at a medical facility associated with Triangle Orthopedics Associates, P.A., of Durham, North Carolina.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2013).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should schedule the appellant for a VA examination for the purpose of determining the current severity of his service-connected left and right knee disabilities.   Once an appointment for the needed examination of the knees has been made, the appellant should receive a detailed letter informing him of that examination and the consequences of his nonattendance at said examination.  

The examiner is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected left and right knee disabilities.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's bilateral knee disabilities.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history, including the surgery on his left knee in July of 2010, and assertions with respect to each disability.  

The examiner should specifically comment on the manifestations and symptoms produced by the left and right knee disabilities.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also include the normal ranges of affected body parts.  Additionally, the examiner should determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  If so, an estimate of the additional loss of function during flare-up should be expressed in degrees.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review. 

3.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013), his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the AMC should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


